Case 2:20-cv-12206-GCS-DRG ECF No. 15 filed 10/26/20      PageID.103   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ANGELA WALKER,

                  Plaintiff,
                                             Case No. 20-CV-12206
      vs.
                                             HON. GEORGE CARAM STEEH

MICHIGAN EDUCATION ASSOCIATION,

              Defendant.
_________________________________/

             ORDER DENYING PLAINTIFF’S MOTION
           FOR TEMPORARY RESTRAINING ORDER OR
    PRELIMINARY INJUNCTION WITHOUT PREJUDICE [ECF No. 2]

      This matter is before the court on plaintiff Angela Walker’s motion for

a temporary restraining order and/or preliminary injunction against

defendant Michigan Education Association to refrain from proceeding with

its collection action in Michigan’s 14A-4 District Court, case no.

204C0174GC, Michigan Education Association v. Angela Walker.

Defendant’s counsel represented to the court that upon the filing of

plaintiff’s lawsuit in this court, the hearing in the state collection case was

adjourned and will not be rescheduled while the federal case is pending.

While defendant has not moved for an administrative closing of the

collection case, the objective sought by plaintiff has nevertheless been



                                       -1-
Case 2:20-cv-12206-GCS-DRG ECF No. 15 filed 10/26/20               PageID.104   Page 2 of 2




achieved. If circumstances change, plaintiff may refile her motion. Now,

therefore,

      IT IS HEREBY ORDERED that plaintiff’s motion for a temporary

restraining order and/or preliminary injunction is DENIED without prejudice.

Dated: October 26, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                   October 26, 2020, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                           -2-
